



Exhibit 10.1
 
June 22, 2020


Mr. Keith A. Harvey
President and Chief Operating Officer
Kaiser Aluminum Corporation
27422 Portola Parkway, Suite 200
Foothill Ranch, California 92610


Dear Keith:


I am pleased to confirm the terms of the company’s offer in connection with your
promotion to President and Chief Executive Officer of Kaiser Aluminum
Corporation reporting directly to the Kaiser Aluminum Corporation Board of
Directors, effective July 31, 2020.


Base Salary: Your annual base salary starting August 1, 2020 will equal $875,000
and will be payable in accordance with the company’s regular payroll practices,
subject to applicable payroll deductions and tax withholdings. Your base salary
will be subject to review and possible increase in the ordinary course of
business in connection with our annual compensation review process, beginning in
2021. Your base salary, as in effect from time to time, will not be decreased
without your consent, except as part of an across-the-board percentage reduction
in base salaries of our senior executive employees.


Incentive Programs: Your increased target for the short-term incentive
compensation program (STI) for 2020 will be $662,667, effective August 1, 2020.
Such amount reflects the sum of (1) a pro-rated amount of your existing 2020 STI
target for the period of 2020 prior to August 1, 2020 and (2) a pro-rated amount
of your new annualized STI target of $875,000 for the period of 2020 from and
after August 1, 2020.


Similarly, your increased target for the long-term incentive compensation
program (LTI) for 2020 will be $1,501,583, effective August 1, 2020. Such amount
reflects the sum of (1) a pro-rated amount of your existing 2020 LTI target for
the period of 2020 prior to August 1, 2020 and (2) a pro-rated amount of your
new annualized LTI target of $1,970,000 for the period of 2020 from and after
August 1, 2020. On or as soon as practicable after August 1, 2020, you will be
entitled to receive a LTI grant having an aggregate target monetary value equal
to the difference between the target monetary value of the LTI grant you
previously received in March 2020 and your new increased LTI target for 2020.
More specifically, you will be entitled to receive time-based restricted stock
units (RSUs) having a target monetary value equal to 33% of such difference and
a target number of performance shares (Performance Shares) having a target
monetary value equal to 67% of such difference, with the precise number of each
to be calculated using the same methodology as was used in connection with the
grants you previously received in March 2020. The RSUs will provide for vesting
in full on March 5, 2023, and will otherwise be subject to the same terms as the
terms of the RSUs you previously received this year, and the Performance Shares
will be subject to the same performance metrics, performance period and terms
and conditions (including with respect to vesting) as the Performance Shares you
previously received this year.


Your subsequent STI and LTI targets will also be subject to adjustment in the
ordinary course of business in connection with our compensation review process
beginning in 2021.


There is no guaranteed payment level for your STI participation, and, except as
provided above, your STI and LTI participation is otherwise subject to the terms
and conditions of the applicable STI or LTI plan, program and award
documentation.


Appointment to Board: Effective July 31, 2020, you will be appointed to the
company’s Board of Directors as a Class II director with a term expiring at our
2023 annual meeting of stockholders.


Severance Benefits: Effective July 31, 2020, the company will enter into the
attached amendment and restatement of your existing change in control severance
agreement (the “Severance Agreement”). Notwithstanding anything else herein, you
will be an at-will employee of the company, and you or the company may terminate
your employment with the company for any reason or no reason at any time.






--------------------------------------------------------------------------------





Benefits and Perquisites: You will continue to be eligible for the employee
benefits and perquisites that you currently receive, and will be eligible for
any employee benefits that are made available by the company to its senior
executive employees generally, in each case, subject to the terms of the
company’s applicable plans, policies and arrangements as the same may be in
effect from time to time. The company agrees to pay or reimburse any reasonable
legal fees and expenses incurred by you in connection with the review and
finalization of this letter and the Severance Agreement.


Business Expense Reimbursements: While you are employed by the company, the
company agrees to reimburse you for all reasonable and necessary business
expenses incurred by you in connection with the performance of your duties and
services to the company, in accordance with the company’s policies in effect
from time to time, and subject to the company’s requirements applicable
generally with respect to reporting and documentation of such expenses. If any
reimbursements provided by the company pursuant to this offer letter would
constitute deferred compensation for purposes of Section 409A of the Internal
Revenue Code of 1986, as amended, such reimbursements will be subject to the
following rules: (i) the amounts to be reimbursed shall be determined pursuant
to the terms of the applicable policy and shall be limited to your lifetime and
the lifetime of your eligible dependents; (ii) the amounts eligible for
reimbursement during any calendar year may not affect the expenses eligible for
reimbursement in any other calendar year; (iii) any reimbursement of an eligible
expense shall be made on or before the last day of the calendar year following
the calendar year in which the expense was incurred; and (iv) your right to a
reimbursement is not subject to liquidation or exchange for cash or another
benefit.


Indemnification: You will continue to be entitled to the same contractual rights
to indemnification as an officer/director of the company as those to which you
are currently entitled.


Tax Withholding: You are responsible for all federal, state, city or other taxes
imposed on compensation and benefits provided pursuant to or otherwise related
to your employment. The company shall withhold from any amounts payable to you
all federal, state, city or other taxes as the company or its affiliates are
required to withhold. The company is not obligated to guarantee any particular
tax result for you.


Entire Agreement: This letter and the Severance Agreement set forth the complete
and exclusive agreement between you and the company with regard to the matters
covered herein and supersede any prior representations or agreements about such
matters, whether written or verbal, except as otherwise specified in this
letter.


Governing Law: This letter and all questions arising in connection herewith
shall be subject to and governed by the laws of the State of California.


****************


As we discussed, our Board is very excited about this opportunity for you and
for the company, its stockholders and all of its other stakeholders. If you have
any questions at all, please let us know.


If you do not have any questions, please return a signed copy of this letter and
the Severance Agreement to Mark R. Krouse at your convenience.


Sincerely,


/s/ Thomas M. Van Leeuwen
 
/s/ Keith A. Harvey
Thomas M. Van Leeuwen
 
Keith A. Harvey
 
 
 
/s/ Alfred E. Osborne, Jr., Ph.D.
 
 
Alfred E. Osborne, Jr., Ph.D.
 
 









--------------------------------------------------------------------------------





ATTACHMENT


AMENDED AND RESTATED SEVERANCE AGREEMENT


















--------------------------------------------------------------------------------






AMENDED AND RESTATED SEVERANCE AGREEMENT
(EFFECTIVE ________)


This Amended and Restated Severance Agreement (the “Agreement”) is entered into
by and between Kaiser Aluminum Investments Company, a Delaware corporation (the
“Company”), and Keith A. Harvey (the “Executive”), effective _____________, 2020
(the “Effective Date”).


WHEREAS, the Executive is currently party to that certain Change in Control
Severance Agreement (originally effective November 18, 2002 and as amended
thereafter) with Kaiser Fabricated Products LLC, a Delaware limited liability
company (“KAFP”) (as amended, the “Prior Agreement”);


WHEREAS, the Executive has been appointed the President and Chief Executive
Officer of the Company and its direct parent Kaiser Aluminum Corporation, a
Delaware corporation (“KAC”), and has made, and is expected to continue to make,
major contributions to the short- and long-term profitability, growth and
financial strength of the Company and KAC; and


WHEREAS, the Company and the Executive desire that KAFP assign to the Company,
and the Company assume from KAFP, all of KAFP’s rights and obligations under the
Prior Agreement and that the Prior Agreement be amended and restated as set
forth herein, whereupon KAFP will be released from its obligations under the
Prior Agreement.


NOW, THEREFORE, the Company and the Executive agree as follows:


1.TERM OF AGREEMENT. This Agreement shall be effective as of the Effective Date
and, subject to the provisions of Sections 3 and 9(l), shall terminate on the
date of the Executive’s termination of employment with the Company for any
reason. Upon execution of this Agreement, the Executive hereby waives the right
to receive any payments or awards under the Prior Agreement and the Prior
Agreement shall be superseded by this Agreement and shall be of no further force
or effect. Any payments made to the Executive under this Agreement shall be
first used to satisfy any obligations the Company may have to the Executive
under the Worker Adjustment and Retraining Act of 1988 or similar statutes or
regulation of any jurisdiction relating to any plant closing or mass lay-off or
as otherwise required by law.


2.DEFINED TERMS. In addition to terms defined elsewhere herein, the following
terms have the following meanings when used in this Agreement with initial
capital letters:


(a)“Base Pay” means the Executive’s annual base salary rate at a rate not less
than his annual fixed or base compensation as in effect immediately prior to
termination of employment (or, in the event of a Qualifying Change in Control
Termination, if higher, the Executive’s annual fixed or base compensation in
effect within the six month period preceding a Change in Control), without
reduction for contributions to any qualified or non-qualified employee benefit
plan or fringe benefit plan and without regard to any reduction in base salary
in connection with a termination of employment by the Executive for Good Reason.




1

--------------------------------------------------------------------------------





(b)“Cause” means (1) the Executive’s engaging in fraud, embezzlement, misconduct
or any act of dishonesty with respect to the Company or its affiliates, (2) the
Executive’s habitual drug or alcohol use which impairs the ability of the
Executive to perform his duties with the Company or its affiliates, (3) the
Executive’s indictment with respect to, conviction of, or plea of guilty or no
contest to, any felony, or other comparable crime under applicable local law
(except, in any event, for motor vehicle violations not involving personal
injuries to third parties or driving while intoxicated), or the Executive’s
incarceration with respect to any of the foregoing that, in each case, impairs
the Executive’s ability to continue to perform his duties with the Company and
its affiliates, or (4) the Executive’s material breach of any written employment
agreement or other agreement between the Company and the Executive, or of the
Kaiser Aluminum Code of Business Conduct and Ethics or failure by the Executive
to substantially perform his duties for the Company which remains uncorrected or
reoccurs after written notice has been delivered to the Executive demanding
substantial performance and the Executive has had a reasonable opportunity to
correct such breach or failure to perform.


(c)“Change in Control” means (at any time on or after the Effective Date):


(1)The sale, lease, conveyance or other disposition of all or substantially all
of the Company’s assets (including the assets and stock of the Company’s direct
and indirect subsidiaries and affiliates) as an entirety or substantially as an
entirety to any person, entity or group of persons acting in concert other than
in the ordinary course of business; provided, however, that a Change in Control
shall not occur (A) upon any such sale, lease, conveyance or other disposition
to a direct or indirect subsidiary of the Company or (B) if the voting common
equity interests of the ongoing entity are beneficially owned, directly or
indirectly, by the Company’s shareholders in substantially the same proportions
as such shareholders owned the Company’s outstanding voting common equity
interests immediately prior to such event.


(2)Any transaction or series of related transactions (as a result of a tender
offer, merger, consolidation or otherwise) that results in any “person” (as
defined in Section 13(h)(8)(E) under the Securities Exchange Act of 1934)
becoming the beneficial owner (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934), directly or indirectly, of more than 50% of the aggregate
voting power of all classes of common equity of the Company, except if such
person is (A) a subsidiary of the Company, (B) an employee stock ownership plan
or any other tax-qualified benefit plan maintained by the Company or any
affiliate thereof, (C) a corporation or other entity formed to hold the
Company’s common equity securities and whose shareholders or owners constituted,
at the time such corporation became such holding company, substantially all the
shareholders of the Company, (D) the surviving entity in any transaction if the
shareholders of the Company immediately prior to such transaction continue to
own at least 50% of the voting common equity of such surviving entity
immediately following such transaction, (E) any underwriter temporarily holding
securities pursuant to an offering of such securities, or (F) the Executive or
any group of persons including


2

--------------------------------------------------------------------------------





the Executive (or any entity controlled by the Executive or any group of persons
including the Executive). Notwithstanding the foregoing, a Change in Control of
the Company shall not be deemed to occur solely because any person acquires
beneficial ownership of more than 50% of the Company’s voting common equity as a
result of the acquisition of such equity by the Company which reduces the number
of such equity outstanding.


(3)A change in the composition of the Company’s Board of Directors over a period
of thirty-six (36) consecutive months or less such that a majority of the then
current Board members ceases to be comprised of individuals who either (A) have
been Board members continuously since the beginning of such period, or (B) have
been elected or nominated for election as Board members during such period by at
least a majority of the Board members described in clause (A) who were still in
office at the time such election or nomination was approved by the Board.


For purposes of the definition of a Change in Control, the term “Company” shall
mean KAC and, solely for purposes of clauses (1) and (2) above, shall also mean
Kaiser Aluminum Investments Company.


(d)“Code” means the Internal Revenue Code of 1986, as amended from time to time.
All references to the Code shall be deemed also to refer to any successor
provisions to such sections.


(e)“Disability” means total and permanent disability as a result of bodily
injury, disease or mental disorder which results in the Executive’s entitlement
to long term disability benefits under the Kaiser Aluminum Self-Insured Welfare
Plan or the Kaiser Aluminum Salaried Employees Retirement Plan.


(f)“Good Reason” means, without the Executive’s consent, the occurrence of any
of the following events which is not cured by the Company within thirty (30)
business days following the Executive’s written notice to the Company of the
event constituting Good Reason; provided, however, that any such written notice
received by the Company following the thirty (30) day period after the date on
which Executive first had knowledge of the occurrence of such event giving rise
to Good Reason (or, in the case of multiple events, the latest to occur of such
events) shall not be effective and the Executive shall be deemed to have waived
his right to terminate employment for Good Reason with respect to such event:


(1)Demotion, reduction in title, reduction in position, authorities, duties or
responsibilities, or a change in reporting responsibilities or reporting level,
that is materially and adversely inconsistent with the Executive’s position or
stature as President and Chief Executive Officer, or the assignment of duties
and/or responsibilities materially and adversely inconsistent with such position
or


3

--------------------------------------------------------------------------------





stature; provided, however, that the Company no longer being a publicly traded
entity or having filed bankruptcy shall not by itself be Good Reason; or


(2)Relocation of the Executive’s primary office location more than fifty (50)
miles from the Executive’s current office location;


(3)The Executive is not nominated for election to the Board of Directors of KAC
(or, at any time the voting securities of Kaiser Aluminum Investments Company
are not held directly or indirectly by KAC, the Board of Directors of Kaiser
Aluminum Investments Company), or the Executive is not timely renominated for
election to such Board or is involuntarily removed from such Board under
circumstances that would not constitute Cause or Disability;


(4)A material breach by the Company of this Agreement or any other agreement
between the Company and the Executive; or


(5)A material reduction in the Executive’s Base Pay or material reduction of in
the Executive’s long term or short term incentive compensation opportunity or a
material reduction in the Executive’s eligibility for participation in the
Company’s benefit plans that is not commensurate with a similar reduction among
senior executive employees.


Notwithstanding anything to the contrary in this Agreement, in order to
terminate employment with “Good Reason,” the Company must fail to cure the
applicable event as described above and the Executive must terminate employment
within the two-year period beginning upon the initial existence of the condition
constituting Good Reason.


(g)“Incentive” means the Executive’s annual cash bonus.


(h)“Release Agreement” means an agreement pursuant to which the Executive
releases all current or future claims, known or unknown, arising on or before
the date of the release against the Company, its subsidiaries and its officers,
substantially in a form approved by the Company.


(i)“Qualifying Change in Control Termination” means a termination of employment
as described in Section 3 below that occurs within the period beginning ninety
(90) days prior to a Change in Control and ending on the second anniversary of
such Change in Control.


3.SEVERANCE. If the Executive’s employment is terminated by the Company, or any
successor to the Company, or the Executive terminates his employment due to Good
Reason, the Executive will be entitled to receive the severance payments and
benefits set forth in Sections 4 and 5 below, in the circumstances set forth
therein; provided, however, that no severance


4

--------------------------------------------------------------------------------





payments shall be made, or continuing benefits provided, under the Agreement
(and the Agreement shall terminate immediately), if any of the following apply:


(a)The Executive voluntarily resigns or retires from employment other than for
Good Reason;


(b)The Executive is terminated for Cause;


(c)The Executive’s employment terminates as a result of death or Disability; or


(d)The Executive declines to sign and return a Release Agreement or revokes such
Release Agreement within the time provided therein or for any other reason the
Release Agreement has not been executed by the Executive, delivered to the
Company and become effective and irrevocable in its entirety within the 60-day
period following the Executive’s termination of employment.


Notwithstanding anything to the contrary in this Agreement, if the Executive
experiences a Qualifying Change in Control Termination within ninety (90) days
preceding a Change in Control, then the Company shall make the lump sum payments
due to the Executive in connection with such Qualifying Change in Control
Termination pursuant to this Agreement (less the amount of any lump sum payment
previously made to the Executive pursuant to Section 4 hereof) to the Executive
no later than five (5) business days following such Change in Control.


4.AMOUNT OF SEVERANCE PAYMENTS. If the Executive’s employment terminates as
described in Section 3 above, and he becomes entitled to severance benefits
under this Agreement, the Company, or any successor to the Company, shall pay to
the Executive the following:


(a)An amount equal to two (2) times the sum of the Executive’s Base Pay plus the
Executive’s most recent short term Incentive target shall be paid to the
Executive in a single lump sum cash payment within five (5) business days
following the date that the Release Agreement becomes effective and irrevocable
in accordance with its terms; provided, however, that in the event of a
Qualifying Change in Control Termination, such amount shall instead equal two
and a half (2.5) times the sum of the Executive’s Base Pay plus the Executive’s
most recent short term Incentive target; and


(b)The prorated short term Incentive program in effect for the year in which the
Executive’s termination of employment occurs shall be paid to the Executive in a
single lump sum cash payment within five (5) business days following the date
that the Release Agreement becomes effective and irrevocable in accordance with
its terms. The amount of the prorated short term Incentive program shall be
determined by multiplying the Executive’s short term Incentive target for the
full current year by a fraction, the numerator of which is the number of days
from January 1 until the Executive’s termination of employment and the
denominator of which is 365. Notwithstanding the foregoing, if the Executive is
terminated on December 31 of any year, he will participate in the actual short
term Incentive program for the year, based on applicable performance measure(s),
and no proration shall apply.




5

--------------------------------------------------------------------------------





5.CONTINUATION OF BENEFITS. If the Executive’s employment terminates as
described in Section 3 above, and he becomes entitled to severance benefits
under this Agreement, the Company, or any successor to the Company, shall
provide to the Executive the following:


(a)Continuation of his coverage under the Company’s medical, dental, vision,
life insurance and disability benefit plans, as if the Executive had continued
in employment with the Company uninterrupted for a period of twenty-four (24)
months (or, in the event of a Qualifying Change in Control Termination,
thirty-six (36) months) following the Executive’s termination of employment as
described in Section 3 above; provided, however, that the Executive must
continue to pay the monthly medical and life insurance contributions (if any)
paid by active employees of the Company for this coverage to remain in effect.
If the Executive is unable to continue participating in the Company’s benefit
plans due to the provisions of the documents governing such plans or any other
reason, the Company will reimburse the Executive for his expenses in obtaining
comparable benefit coverage. Notwithstanding the foregoing, coverage under any
qualified retirement plan and (except as otherwise required by law) coverage
under any cafeteria plan, dependent care spending account or health care
spending account will cease. The Company may satisfy a portion of its
obligations by reimbursing and/or paying the Executive’s applicable COBRA
premium with respect to any such plans. The Company’s obligations under this
clause (a) shall cease once the Executive is eligible for comparable coverage
from a subsequent employer. The Company may require the health benefit
continuation period required under the continuation coverage requirements of
Section 4980B of the Code and Part 6 of Subtitle B of Title I of the Employee
Retirement Income Security Act of 1974, as amended, to run concurrently with the
benefit continuation period hereunder; and


(b)In the event of a Qualifying Change in Control Termination only, continuation
of all other existing perquisites, including, without limitation, the
continuation of his company car benefit, for a period of thirty-six (36) months
following the Executive’s termination of employment, with the exception of gas
reimbursement.


6.PARACHUTE PAYMENTS.


(a)Notwithstanding any provision of this Agreement to the contrary, if any
amount or benefit to be paid or provided under this Agreement would be an
“Excess Parachute Payment” within the meaning of Section 280G of the Code but
for the application of this sentence, then the payments and benefits to be paid
or provided under this Agreement will be reduced to the minimum extent necessary
(but in no event to less than zero) so that no portion of any such payment or
benefit, as so reduced, constitutes an Excess Parachute Payment; provided,
however, that the foregoing reduction will be made only if and to the extent
that such reduction would result in an increase in the aggregate payment and
benefits to be provided, determined on an after-tax basis (taking into account
the excise tax imposed pursuant to Section 4999 of the Code, any tax imposed by
any comparable provision of state law, and any applicable federal, state and
local income and employment taxes). The fact that the Executive’s right to
payments or benefits may be reduced by reason of the limitations contained in
this Section 6(a) will not of itself


6

--------------------------------------------------------------------------------





limit or otherwise affect any other rights of the Executive other than pursuant
to this Agreement. In the event that any payment or benefit intended to be
provided under this Agreement or otherwise is required to be reduced pursuant to
this Section 6(a), the Company will effect such reduction to the extent
necessary in the following order: first, performance-based equity grants;
second, time-based equity grants; third other noncash benefits; and fourth, cash
payments. Within each group, such benefits or payments shall be reduced in the
reverse order in which they would otherwise have been vested or paid.


(b)All computations and determinations relevant to Section 6(a) shall be made by
an independent accounting firm selected and reimbursed by the Company (the
“Accounting Firm”), subject to the Executive’s consent (not to be unreasonably
withheld), which firm may be the Company’s accountants. If the Accounting Firm
determines that any amounts are Excess Parachute Payments, the Accounting Firm
shall provide its determination (the “Determination”), together with detailed
supporting calculations both to the Company and the Executive by no later than
ten (10) days following its Determination, if applicable, or such earlier time
as is requested by the Company or the Executive (if the Executive reasonably
believes that any amounts are Excess Parachute Payments). If the Accounting Firm
determines that no amounts are Excess Parachute Payments, it shall furnish the
Executive and the Company with a written statement that such Accounting Firm has
so concluded that no excise tax is payable (including the reasons therefor) and
that the Executive has substantial authority not to report any excise tax on his
federal income tax. The Company and Executive shall furnish to the Accounting
Firm such information and documents as the Accounting Firm may reasonably
request in order to make a determination hereunder. The Accounting Firm shall be
required to provide its Determination within sixty (60) days after the date of
the Executive’s termination, and the Company shall be responsible for any income
tax, penalty or interest liability incurred as a result of delay by the
Accounting Firm. The Accounting Firm shall make its Determination on the basis
of substantial authority and shall provide opinions to that effect to both the
Company and the Executive upon the request of either of them.


7.RESTRICTIVE COVENANTS.


(a)Nonsolicitation. For the one year period following the termination of
employment with the Company, the Executive agrees that he will not, without the
prior written consent of the Company, directly or indirectly, intentionally
entice, induce or solicit, or attempt to solicit, any employee of the Company to
terminate or cease such employment relationship.


(b)Confidentiality. The Executive shall keep secret and confidential and shall
not disclose to any third party, in any fashion or for any purpose whatsoever,
any information regarding the Company which is (i) not available to the general
public, and/or (ii) not generally known outside the Company, to which the
Executive has or will have had access at any time during the course of his
employment by the Company, including, without limitation, any information
relating to: the Company’s business or operations; its plans, strategies,
prospects or objectives; its products, technology, Intellectual Property
described in Subsection (g), processes or specifications; its research and
development operations or plans; its customers and customer lists; its
manufacturing, distribution, sales, service, support and marketing practices and


7

--------------------------------------------------------------------------------





operations; its financial condition and results of operations; its operational
strengths and weaknesses; and, its personnel and compensation policies and
procedures. However, this provision shall not preclude the Executive from
providing truthful information to the extent required by subpoena, court order,
search warrant or other legal process, provided that the Executive immediately
notifies the Company of such request in order to provide the Company an
opportunity to object to such request in the appropriate forum and to obtain a
ruling on such objection.


(c)Cooperation. Upon termination of employment for any reason, the Executive
shall fully cooperate with the Company in all matters relating to the winding up
of his pending work on behalf of the Company and the orderly transfer of any
such pending work to other employees of the Company as may be designated by the
Company.


(d)Enforcement. Any claim arising out of or relating to this Agreement or the
Executive’s employment with the Company or the termination thereof, other than
an action for injunctive relief as provided below, shall be resolved by
confidential, final and binding arbitration conducted by Judicial Arbitration
and Mediation Services (“JAMS”) to be held in Orange County, California, under
the then-existing JAMS rules, rather than by litigation in court, trial by jury,
administrative proceeding, or in any other forum. Judgment upon the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof. The Company shall promptly pay all costs and expenses, including
without limitation reasonable attorneys’ fees, incurred by the Executive or his
beneficiaries in resolving any claim hereunder in which the Executive or his
beneficiaries shall prevail. In all other cases the parties shall bear their own
costs and expenses, except that the Executive shall pay all costs and expenses,
including, without limitation, reasonable attorney’s fees incurred by the
Company in resolving such claim if the arbitrator(s) determine such claim to
have been brought by the Executive (i) in bad faith or (ii) without any
reasonable basis. Notwithstanding the foregoing, the parties agree that any
breach of Subsection (a) or (b) above is likely to cause irreparable injury to
the Company and that damages for any breach of Subsections (a), (b) or (g) are
difficult to calculate. Therefore, upon breach of Subsections (a), (b) or (g)
hereof, the Company shall, at its election, be entitled to injunctive and other
equitable relief from a court or such other relief or remedies, including
damages, to which it may be entitled, and shall not be required to submit the
matter to arbitration.


(e)Return of Property. Upon termination of the Executive’s employment for any
reason, the Executive will return to the Company all property belonging to it,
including, without limitation, computer equipment, computer programs, cellular
telephones, beepers or other property belonging to the Company, and documents,
property and data of any nature and in any form, including electronic or
magnetic form, reflecting any confidential information described in Subsection
(b) above.


(f)Disparagement. The Executive agrees not to make any derogatory, unfavorable,
negative or disparaging statements concerning the Company and its affiliates,
officers, directors, managers, employees or agents, or its and their business
affairs or performance. This provision shall not be construed to limit the
Executive’s ability to give non-malicious and truthful testimony should the
Executive be subpoenaed to do so by competent authority having jurisdiction.




8

--------------------------------------------------------------------------------





(g)Intellectual Property. For purposes of this Subsection (g), the term
“Intellectual Property” means all ideas, discoveries, inventions, creations,
trade secrets, patents (utility or design) and other intellectual property
relating to any programming, documentation, technology, material, product,
service, idea, process, plan or strategy that (i) relates to the business of the
Company, (ii) relates to the Company’s actual or demonstrably anticipated
research or development, or (iii) results from any work performed by the
Executive for the Company, including, without limitation, all copyrights,
inventions, discoveries and improvements, trademarks, designs and all other
intellectual property rights. The Executive hereby assigns to the Company the
entire right, title and interest in and to any such Intellectual Property. The
Executive acknowledges that, to the extent permitted by law, all such
Intellectual Property in the form of work papers, reports, documentation,
drawings, photographs, negatives, tapes and masters therefor, prototypes and
other materials (including any such items generated and maintained on any form
of electronic media) shall be considered “work made for hire” by the Executive
and owned by the Company. The Executive is under no duty to assign an invention
that the Executive developed entirely on his own time without using the Company
s equipment, supplies, facilities, or trade secret information, except for those
inventions that either: (i) relate at the time of conception or reduction to
practice of the invention to the Company’s business, or actual or demonstrably
anticipated research or development of the Company; or (ii) result from any work
performed by the Executive for the Company.


(h)DTSA. The U.S. Defend Trade Secrets Act of 2016 (“DTSA”) provides that an
individual shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that (i) is made in
confidence to a federal, state or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. In addition, the DTSA provides that an individual who files a
lawsuit for retaliation by an employer for reporting a suspected violation of
law may disclose the trade secret to the attorney of the individual and use the
trade secret information in the court proceeding, if the individual files any
document containing the trade secret under seal and does not disclose the trade
secret, except pursuant to court order.


(i)Other Acknowledgments. Nothing in this Agreement prevents the Executive from
providing, without prior notice to the Company, information to governmental
authorities regarding possible legal violations or otherwise testifying or
participating in any investigation or proceeding by any governmental authorities
regarding possible legal violations, and for purposes of clarity, the Executive
is not prohibited from providing information voluntarily to the Securities and
Exchange Commission pursuant to Section 21F of the Securities Exchange Act of
1934.


(j)Blue Pencil. If, at any time, the provisions of this Section 7 shall be
determined to be invalid or unenforceable under any applicable law, by reason of
being vague or unreasonable as to area, duration or scope of activity, this
Agreement shall be considered


9

--------------------------------------------------------------------------------





divisible and shall become and be immediately amended to only such area,
duration and scope of activity as shall be determined to be reasonable and
enforceable by the court or other body having jurisdiction over the matter and
Executive and the Company agree that this Agreement as so amended shall be valid
and binding as though any invalid or unenforceable provision had not been
included herein.


(k)Acknowledgement. EXECUTIVE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS
SECTION 7 AND HAS HAD THE OPPORTUNITY TO REVIEW ITS PROVISIONS WITH ANY ADVISORS
AS HE CONSIDERED NECESSARY AND THAT EXECUTIVE UNDERSTANDS THIS AGREEMENT’S
CONTENTS AND SIGNIFIES SUCH UNDERSTANDING AND AGREEMENT BY SIGNING BELOW.


8.CODE SECTION 409A.


(a)To the extent applicable, this Agreement is intended to comply with Code
Section 409A and all provisions of this Agreement shall be administered,
construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Code Section 409A. If the Executive notifies
the Company (with specificity as to the reason therefor) that the Executive
reasonably believes that any provision of this Agreement would cause the
Executive to incur any additional tax or interest under Code Section 409A or the
Company independently makes such determination, the Company shall, after
consulting with the Executive, reform such provision to the minimum extent
reasonably appropriate and necessary to attempt to avoid any such additional tax
or interest under Code Section 409A. To the extent that any such modification
becomes reasonably appropriate and necessary, such modification shall be made in
good faith and shall, to the maximum extent reasonably possible, maintain the
original intent and economic benefit to the Executive and the Company of the
applicable provision without violating the provisions of Code Section 409A. The
Company does not guarantee any particular tax result for the Executive and has
no obligation to provide Executive with a gross up or indemnity with respect to
any taxes that Executive may incur with respect to any payments or benefits
received pursuant to this Agreement.


(b)Any expense reimbursements required to be made under this Agreement shall be
for covered expenses incurred by the Executive during his lifetime, and such
reimbursements shall be made not later than December 31st of the year following
the year in which the Executive incurs the expense; provided that in no event
shall the amount of expenses eligible for payment or reimbursement, or in-kind
benefits provided, by the Company in one calendar year affect the amount of
expenses to be paid or reimbursed, or in-kind benefits to be provided, in any
other calendar year. The Executive’s right to expense reimbursement shall not be
subject to liquidation or exchange for another benefit.


(c)To the extent that this Agreement provides for the payment of “deferred
compensation” (within the meaning of Code Section 409A) to the Executive or the
Executive’s beneficiaries upon or as a result of the Executive’s termination of
employment, the Executive shall be considered to have experienced a termination
of employment as of the date that the Executive incurs a “separation from
service” within the meaning of Code Section 409A.




10

--------------------------------------------------------------------------------





(d)Each payment or benefit to which the Executive becomes entitled under this
Agreement will be considered, and is hereby designated as, a separate payment
for purposes of Code Section 409A (and consequently the Executive’s entitlement
to such payment or benefit will not be considered an entitlement to a single
payment of the aggregate amount to be paid). Each such payment shall be deemed
exempt from Code Section 409A to the greatest extent possible under the
short-term deferral exemption of Treasury Regulation §1.409A-1(b)(4) and the
separation pay exemption of Treasury Regulation §1.409A-1(b)(9)(iii). To the
extent that any payments pursuant to this Agreement are contingent upon the
Executive entering into a Release Agreement and if the period for review or
revocation of the Release Agreement crosses calendar years, such payments shall
be made or commence in the later calendar year if necessary to avoid taxes or
penalties under Code Section 409A. Any payments that would otherwise be made
during the period for review and revocation of the Release Agreement will be
made as soon as practical after such period ends.


(e)If the Company makes a good faith determination that a payment under this
Agreement (i) constitutes a deferral of compensation for purposes of Code
Section 409A, (ii) is made to the Executive by reason of his separation from
service, (iii) at the time such payment would otherwise be made, the Executive
is a “specified employee” within the meaning of Code Section 409A (and using the
identification methodology specified by the Company from time to time), and (iv)
a delay in payment is required in order to avoid the imposition of excise taxes
under Code Section 409A and such delay is not already provided for by this
Agreement, then the payment shall be delayed until the earlier of (A) the first
business day following the six-month anniversary of the Executive’s separation
from service, or (B) the Executive’s death.


9.MISCELLANEOUS.


(a)Waiver. Neither party shall, by mere lapse of time, without giving notice or
taking other action hereunder be deemed to have waived any breach by the other
party of any of the provisions of this Agreement. Further, the waiver by either
party of a particular breach of this Agreement by the other shall neither be
construed as, nor constitute, a continuing waiver of such breach or of other
breaches by the same or any other provision of this Agreement.


(b)Severability. If for any reason a court of competent jurisdiction or
arbitrator finds any provision of this Agreement to be unenforceable, the
provision shall be deemed amended as necessary to conform to applicable laws or
regulations, or if it cannot be so amended without materially altering the
intention of the parties, the remainder of the Agreement shall continue in full
force and effect as if the offending provision were not contained herein.


(c)No Mitigation. The Executive shall have no duty to mitigate the Company’s
obligation with respect to the termination payments set forth herein by seeking
other employment following termination of his employment, nor shall such
termination payments be subject to offset or reductions by reason of any
compensation received by the Executive from such other employment. The Company’s
obligations to make any payments hereunder shall not terminate in the event the
Executive accepts other full time employment.


(d)Notices. All notices and other communications required or permitted to be
given under this Agreement shall be in writing and shall be considered effective
upon personal service


11

--------------------------------------------------------------------------------





or upon depositing such notice in the U.S. Mail, postage prepaid, return receipt
requested and addressed to the Chairman of the Board of the Company at its
principal corporate address, and to the Executive at his most recent address
shown on the Company’s corporate records, or at any other address which he may
specify in any appropriate notice to the Company.


(e)Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which taken together
constitutes one and the same instrument and in making proof hereof it shall not
be necessary to produce or account for more than one such counterpart.


(f)Entire Agreement. The parties hereto acknowledge that each has read this
Agreement, understands it, and agrees to be bound by its terms. The parties
further agree that this Agreement constitutes the complete and exclusive
statement of the agreement between the parties and supersedes the Prior
Agreement, all proposals (oral or written), understandings, representations,
conditions, covenants, and all other communications between the parties relating
to the subject matter hereof.


(g)Governing Law. This Agreement shall be governed by the law of the State of
California.


(h)Assignment and Successors. This Agreement will be binding upon and inure to
the benefit of the Company and any successor to the Company, including, without
limitation, any persons acquiring directly or indirectly all or substantially
all of the business or assets of the Company whether by purchase, merger,
consolidation, reorganization or otherwise (and such successor will thereafter
be deemed the “Company” for the purposes of this Agreement), but will not
otherwise be assignable or delegable by the Company. The Company will require
any such successor, by agreement in form and substance identical hereto,
expressly to assume and agree to perform this Agreement in the same manner and
to the same extent the Company would be required to perform if no such
succession had taken place. This Agreement will inure to the benefit of and be
enforceable by, if then applicable, the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees and
legatees, but shall not otherwise be assignable by the Executive, whether by
pledge, creation of a security interest or otherwise. For the avoidance of
doubt: (i) KAFP hereby assigns to the Company, and the Company hereby assumes
from KAFP, the Prior Agreement and all of KAFP’s rights and obligations
thereunder, subject to the amendment and restatement thereof pursuant hereto,
(ii) the Executive hereby consents to such assignment and assumption, and (iii)
KAFP, the Company and the Executive agree that KAFP is hereby released from all
of its obligations under the Prior Agreement.


(i)No Employment Rights. Nothing expressed or implied in this Agreement will
create any right or duty on the part of the Company or the Executive to have the
Executive remain in the employment of the Company, including prior to or
following a Change in Control.


(j)Withholding. Any payments provided for hereunder shall be paid net of any
applicable withholding required under federal, state or local law and any
additional withholding to which the Executive has agreed. Notwithstanding any
other provision of this Agreement, the Company shall not be obligated to
guarantee any particular tax result for the Executive with


12

--------------------------------------------------------------------------------





respect to any payment provided to the Executive hereunder, and Executive shall
be responsible for any taxes imposed on the Executive with respect to any such
payment.


(k)Amendment. This Agreement may not be amended other than by written agreement
of the Company and the Executive.


(l)Survival. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement to the extent necessary to
preserve the intent of such rights and obligations.


10.IMPACT ON OTHER AGREEMENTS AND PLANS. This Agreement supersedes and replaces
the Prior Agreement. Severance payments under this Agreement shall be in lieu of
any severance or other termination payments provided under any other agreement
between the Executive and the Company or any severance plan of the Company;
provided, however, that this Agreement shall not affect payments provided under
agreements evidencing awards made to the Executive under any long-term incentive
program.


IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.


 
 
 
 
 
 
 
Kaiser Aluminum Fabricated Products, LLC
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
John M. Donnan
 
 
Title:
 
EVP - Legal, Compliance and Human Resources
 
 
 
 
 
 
 
Executive
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Keith A. Harvey



ACKNOWLEDGED AND AGREED TO


 
 
 
AS OF THE DATE FIRST WRITTEN ABOVE:
 
 
 
 
 
 
Kaiser Aluminum Fabricated Products, LLC
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
John M. Donnan
 
 
 
Title:
EVP - Legal, Compliance and Human Resources
 





13